*707On Appellant’s Motion for Rehearing and Clarification of Opinion
HOUSER, Commissioner.
Appellant’s motion for rehearing asserts that we overlooked the allegation of appellant’s proposed answer that the highway commission “is without power to condemn and destroy complete and total access, ingress and egress to land abutting a public street or highway and that in this proceeding plaintiff is attempting to obstruct and destroy all ingress and egress to the property abutting said proposed highway and thereby prevent normal intercommunication between the citizens of one part of the Town of Norwood Court and the other and thereby prevent the movement of police vehicles, fire apparatus and school children from one section of the Town to the other and that accordingly this proceeding is in violation of law and in violation of the constitutional provisions hereinbefore set forth,” and that the highway commission has no constitutional power under §§ 29 and 31, Article IV, Constitution of Missouri, 1945, V.A.M.S., to maintain a proceeding in condemnation by which it seeks to restrict, limit or prohibit access to a highway located within a municipality, that power being vested exclusively in the municipality under § 31 of Article IV, Constitution of Missouri, 1945.
We considered the allegation in question but determined then and now state that the powers of the highway commission to maintain this condemnation proceeding are not before us on this review. The Supreme Court said so in its opinion on transfer, in the following language:
“A construction of the constitutional powers of the Highway Commission is not within the purview of the issue on appeal. The intervention statute, § 507.090, alone is involved * * State of Missouri ex rel. State Highway Commission of Missouri v. Hudspeth, supra, 297 S.W.2d loc. cit. 512.
Under the limited scope of review accorded us appellant’s right to intervene depends first upon whether appellant has any "legálly protectable “interest” under § 507.-090,'subd. 1(2). In our original opinion we pointed out that appellant had no proprietary interest in the subject-matter of the litigation and no justiciable interest which could be asserted in this proceeding. In its motion for rehearing appellant claims that it has a contractual interest in a proceeding which seeks to limit or restrict the right to direct access to a highway or street located within its municipal boundaries by virtue of § 31, Article IV, Constitution of Missouri, 1945, which reads as follows:
“The commission may enter into contracts with cities, counties or other political subdivisions for and concerning the maintenance of, and regulation of traffic on any state highway within such cities, counties or subdivision.”
Appellant says that this condemnation proceeding, in which it is sought to prohibit the right of direct access to the highway, is a proceeding in which police power is exercised; that it is designed to regulate and control traffic on the highway and that appellant has a contractual right in the subject-matter sought to be adjudicated. Appellant does not contend that there is an existing contract between the highway commission and appellant relating to the regulation o.f traffic in the town, or that in maintaining this condemnation proceeding the commission is acting in contravention of the terms of a contract relating thereto. This record reveals no contract or violation of a contract. We are wholly unable to conceive of any manner in which appellant’s contractual rights have been affected by or could be adjudicated in the litigation in which appellant has sought to intervene, and we find that appellant has no contractual interest entitling it to intervene in this proceeding.
*708Accordingly, the Commissioner recommends that the motion for rehearing and clarification of opinion be overruled.
PER CURIAM.
The foregoing opinion of HOUSER, C., is adopted as the opinion of the court.
Accordingly, appellant’s motion for rehearing and clarification of opinion is overruled.
RUDDY, P. J., and MATTHES and ANDERSON, JJ., concur.